Citation Nr: 0714158	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergic rhinitis associated with chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February to December 
1966.

By rating action dated in January 1967, the Regional Office 
(RO) denied the veteran's claim for service connection for 
asthma and allergic rhinitis with sinusitis.  He was notified 
of this determination and of his right to appeal by a letter 
dated the following month, but a timely appeal was not 
received.  In a July 1994 rating decision, the RO again 
denied service connection for asthma.  By letter dated later 
that month, the veteran was informed of this decision, but he 
did not file a timely appeal.  Recently, the veteran 
submitted additional evidence, seeking to reopen his claims 
for service connection for asthma and allergic rhinitis with 
sinusitis.  In a May 2003 rating decision, the RO concluded 
that new and material evidence had not been submitted, and 
the veteran's claims for service connection for asthma and 
allergic rhinitis with sinusitis remained denied.


FINDINGS OF FACT

1.  By rating decision dated in January 1967, the RO denied 
service connection for asthma and allergic rhinitis with 
sinusitis.  A July 1994 rating decision denied service 
connection for asthma.  The veteran was notified of these 
decisions and of his right to appeal, but a timely appeal was 
not filed.

2.  The evidence added to the record since the July 1994 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection asthma.

3.  The evidence added to the record since the January 1967 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection allergic rhinitis with sinusitis.


CONCLUSIONS OF LAW

1.  The RO's decision of July 1994, which denied service 
connection for asthma, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

2.  The evidence received since the July 1994 rating decision 
is not new and material to reopen the veteran's claim for 
service connection for asthma.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  The RO's decision of January 1967, which denied service 
connection for allergic rhinitis with sinusitis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).

4.  The evidence received since the January 1967 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for allergic rhinitis with 
sinusitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, in December 2002 and February 2003 letters, 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for service connection based on new 
and material evidence, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  

The Board notes that the RO letters did not directly state 
the previous basis for the denial of service connection.  
However, the veteran was also provided with a copy of the 
appealed rating decision which advised the veteran of the 
bases for the prior denial.  In this regard, the prior denial 
was based on a finding that the condition was present prior 
to service, and was not aggravated by service.  The December 
2002 and February 2003 letters provided the notice of the 
types of evidence necessary to substantiate his claim for 
service connection.  Moreover, April 2003 correspondence from 
the veteran indicates that he understood that his claim was 
previously denied because the conditions were not aggravated 
by service.  Thus, the veteran had actual knowledge of what 
evidence is necessary to substantiate his claim.  Therefore, 
the Board finds any deficiency with respect to the notice 
letters to be harmless error.  See Overton v. Nicholson, 20 
Vet. App. 427 (2006). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private and 
VA medical records, and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection based on new and material 
evidence, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical records, private and VA medical records, and 
a VA examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material evidence

Finality

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

In the present appeal, the last final denial of the claim for 
service connection for asthma is the RO's July 1994 
determination, and the last final denial of the claim for 
service connection for allergic rhinitis with sinusitis is 
the January 1967 RO decision.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since these determinations.  In order to do so, the 
Board will summarize the evidence that was of record 
pertaining to the claims at the time of those RO decisions, 
and the evidence presented subsequently.  The prior evidence 
of record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

The RO denied the veteran's claim for service connection for 
asthma and allergic rhinitis with sinusitis in January 1967 
on the basis that these conditions were present prior to 
service and were not aggravated therein.  In this regard, the 
Board notes that a report of medical history on the entrance 
examination in February 1966 revealed that the examiner 
indicated the veteran had mild sinus trouble and that he had 
had asthma in his childhood, but had not had attacks since.  
A clinical evaluation was normal.  He was seen for nosebleeds 
in March 1966, and the impressions included sinusitis.  The 
veteran was admitted to a hospital in August 1966 for 
difficulty breathing.  He related a history of "asthma" 
since childhood.  He stated that he had not experienced any 
difficulty for two years, since moving to Southern 
California.  Since entering service, he reported mild 
wheezing and indicated that he had self-medicated with a 
nebulizer.  The diagnoses were allergic rhinitis, treated, 
improved, and sinusitis, chronic, probably allergic.  

The veteran was again hospitalized in September 1966, and 
described a similar history as that noted above.  He said 
that he had had sinus trouble since approximately age 14, 
with recurrent bouts of frontal headaches, post-nasal drip 
and difficulty breathing.  The diagnoses were allergic 
asthma, perennial, with seasonal exacerbations; and allergic 
rhinitis, associated with chronic sinusitis, perennial, with 
seasonal exacerbations.  It was indicated that each condition 
had existed prior to service, and had not been aggravated by 
service.  

The evidence summarized above was of record at the time of 
the January 1967 rating decision.

Following a VA examination in June 1991, the pertinent 
diagnoses were history of sinusitis, not found; and history 
of asthma.

Private medical records dated from 1977 to 1994 have been 
associated with the claims folder.  The veteran was noted to 
be in good health in August 1977, except for asthma.  
Additional records reflect treatment for asthma, many years 
after service.  

The evidence submitted subsequent to the July 1994 RO 
decision includes VA and private medical records.  These 
primarily reflect treatment for unrelated complaints.  When 
the veteran was seen in a VA outpatient treatment clinic in 
January 2001, a review of systems noted chronic rhinitis.  

The additional medical records, reflecting treatment many 
years after service, contain no clinical evidence 
demonstrating that the veteran's asthma or allergic rhinitis 
with sinusitis increased in severity during service.  The 
only evidence doing so consists of the veteran's statements 
to that effect.  While his statements have been carefully 
considered, the Board must note that since the veteran is not 
a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the evidence submitted since the last final denials of the 
claims do not show that asthma or allergic rhinitis with 
sinusitis increased in severity during service, the Board 
concludes that the additional evidence is not new and 
material, and the claims for service connection for asthma 
and allergic rhinitis with sinusitis are not reopened.  The 
additional evidence does not raise a reasonable possibility 
that these conditions were aggravated during his service, 
when considered in conjunction with the record as a whole.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
asthma, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
allergic rhinitis with sinusitis, the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


